DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, the situation required by the recitation “wherein the row unit is either connected to the toolbar directly or via a connector that has no bars” (emphasis added) in lines 3 and 4 of claim 1; “a plurality of row units connected to the toolbar without a linkage having one or more bars” (emphasis added) in lines 3 and 4 of claim 10; and “an actuator operatively connecting a toolbar and the row unit without the use of a linkage that has one or more bars” in is not present in the disclosure since a “bar” 74 or 85 necessarily functioning as a connector or linkage 74 or 85 is definitely present (see Figures 8-12) to connect the row unit (Figures 8-12) to the toolbar 66,81, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the situation required by the recitation “wherein the row unit is either connected to the toolbar directly or via a connector that has no bars” (emphasis added) in lines 3 and 4 of claim 1; “a plurality of row units connected to the toolbar without a linkage having one or more bars” (emphasis added) in lines 3 and 4 of claim 10; and “an actuator operatively connecting a toolbar and the row unit without the use of a linkage that has one or more bars” in lines 3 and 4 of claim 17 (emphasis added) is not present in the disclosure and therefore contradicts what is in the disclosure since a “bar” 74 or 85 necessarily functioning as a connector or linkage 74 or 85 is definitely present (see Figures 8-12) to connect the row unit (Figures 8-12) to the toolbar 66,81, respectively.  
As a result, it is unclear as to how the situation required by the recitation “wherein the row unit is either connected to the toolbar directly or via a connector that has no bars” in lines 3 and 4 of claim 1; “a plurality of row units connected to the toolbar without a linkage having one or more bars” in lines 3 and 4 of claim 10; and “an actuator operatively connecting a toolbar and the row unit without the use of a linkage that has one or more bars” in lines 3 and 4 of claim 17 (emphasis added) is occurring.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the situation required by the recitation “wherein the row unit is either connected to the toolbar directly or via a connector that has no bars” (emphasis added) in lines 3 and 4 of claim 1; “a plurality of row units connected to the toolbar without a linkage having one or more bars” (emphasis added) in lines 3 and 4 of claim 10; and “an actuator operatively connecting a toolbar and the row unit without the use of a linkage that has one or more bars” in lines 3 and 4 of claim 17 (emphasis added) must be shown or the features canceled from the claims, since a “bar” 74 or 85 necessarily functioning as a connector or linkage 74 or 85 is definitely present (see Figures 8-12) to connect the row unit (Figures 8-12) to the toolbar 66,81, respectively.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23 and 25 of U.S. Patent No. 8,924,092 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/685,821 and claims 22, 23 and 25 of U.S. Patent No. 8,924,092 B2 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,753 B2.  Although the claims at issue the claims of the instant application 16/685,821 and the claims of U.S. Patent No. 10,477,753 B2 lend themselves to a system employing substantially the structure, features and steps.
The double patenting rejection involving claims 1-20 of the instant application 16/685,821 being rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,814,172 B2 is withdrawn since significant differences are now present between the claims (as amended) of the instant application 16/685,821 and claims 1-12 of U.S. Patent No. 9,814,172 B2 such that double patenting is now no longer present.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 4, 2021